Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a source region in the substrate, the source region having a first surface that is coplanar with the first surface of the substrate, the source region including a first doped semiconductor region and at least two first conductive structures that are separated from one another and in the first doped semiconductor region, the at least two first conductive structures each including a first metal structure, the at least two first conductive structures each having a first surface that is coplanar with the first surface of the substrate”
“a drain region in the substrate, the drain region having a first surface that is coplanar with the first surface of the substrate, the drain region including a second doped semiconductor region and at least two second conductive structures that are separated from one another and in the second doped semiconductor region, the at least two second conductive structures each including  a second metal structure, the at least two second conductive structures each having a first surface that is coplanar with the first surface of the substrate and is furthest from the second surface of the substrate among all the surfaces of the second metal contact”


of Claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  

Also, 
“a source region located in a first recess in the substrate, the source region including a first doped semiconductor region and at least two first conductive structures that are separated from one another and in the first doped semiconductor region;
a drain region located in a second recess in the substrate, the drain region including a second doped semiconductor region and at least two second conductive structures that are separated from one another and in the second doped semiconductor region;”
of Claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  

as well as, 
“a source region located in a first recess in the substrate, the source region including a first doped semiconductor region and at least two first conductive structures that are separated from one another and in the first doped semiconductor region;

a drain region located in a second recess in the substrate, the drain region including a second doped semiconductor region and at least two second conductive structures that are separated from one another and in the second doped semiconductor region”

 must be shown or the feature(s) canceled from the claim(s).  


No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended Claims 1 and 9 recite

“a source region in the substrate, the source region having a first surface that is coplanar with the first surface of the substrate, the source region including a first doped semiconductor region and at least two first conductive structures that are separated from one another and in the first doped semiconductor region, the at least two first conductive structures each including a first metal structure, the at least two first conductive structures each having a first surface that is coplanar with the first surface of the substrate”
“a drain region in the substrate, the drain region having a first surface that is coplanar with the first surface of the substrate, the drain region including a second doped semiconductor region and at least two second conductive structures that are separated from one another and in the second doped semiconductor region, the at least two second conductive structures each including  a second metal structure, the at least two second conductive structures each having a first surface that is coplanar with the first surface of the substrate and is furthest from the second surface of the substrate among all the surfaces of the second metal contact”
Originally filed specifications do not disclose that “the source region including a first doped semiconductor region and at least two first conductive structures that are separated from one another and in the first doped semiconductor region, the at least two first conductive structures each including a first metal structure at least two second conductive structures each having a first surface that is coplanar with the first surface of the substrate” and “the drain region including a second doped semiconductor region and at least two second conductive structures that are separated from one another and in the second doped semiconductor region, the at least two second conductive structures each including  a second metal structure at least two second conductive structures each having a first surface that is coplanar with the first surface of the substrate”
Therefore it is new manner.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that it is not clear as to what is considered to be “ a first doped semiconductor region” and  “a second doped semiconductor region”

If 145 is considered to be as “a first doped semiconductor region” and 140 is considered to be “a second doped semiconductor region” then it is not clear how can source region include “a first doped semiconductor region” as 145 includes both source and drain regions of PFET and is larger than the source region. Same question applies to 145 and NFET.

 “a first doped semiconductor region” includes source and drain and also source region includes “a first doped semiconductor region”. Same question applies to “second doped semiconductor region”.

For the purposes of Examination the Examiner will treat “a first doped semiconductor region” as source region and “a second doped semiconductor region” as drain region.

Claims 2-8, 10-15, 22-27 are rejected as being dependent on Claims 1, 9 and 21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 15,  21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1) in view of Liu et al. (US 2009/0194788 A1). 
Regarding Claim 1, Tihanyi (Fig. 2, 8) discloses a device, comprising:
a substrate (1) having a first surface (top) and a second surface (bottom) opposite the first surface (top); 
a source region (6, 9) in the substrate (1), the source region having a first surface that is coplanar with the first surface of the substrate (top surfaces of 1 and 9), the source region (6, 9) including a first doped semiconductor region (“a source zone 6” “zones 6 and 7 then being p-doped”) and first conductive structure (“source”), first conductive structure (source) each including a first metal structure (9 aluminum), the first conductive structures (source) each having a first surface (top) that is coplanar with the first surface (top) of the substrate (1) and is furthest from the second surface (bottom) of the substrate (1) among all the surfaces of the first metal contact (9): a drain region (7, 11) in the substrate (1), the drain region having a first surface (top) that is coplanar with the first surface (top) of the substrate (1), the drain region (7, 11) including a second doped semiconductor region (“a drain zone 7” “zones 6 and 7 then being p-doped”) and
second conductive structures (“drain”), the second conductive structures each including a second metal structure (11 aluminum), the second conductive structures each having a first surface (top) that is coplanar with the first surface (top) of the substrate (1) and is furthest from the second surface (bottom) of the substrate among all the surfaces of the second metal contact (11): and

a metal gate electrode (10) having a first surface (top) that is coplanar with the first surface (top) of the substrate (1) and is furthest from the second surface (bottom) of the substrate (1) among all the surfaces of the metal gate electrode (10 aluminum), each of the first conductive structure (source) and the second conductive structure (drain) includes a same metal material (aluminum) as the gate electrode (10) [column 2, lines 18-25].
Tihanyi further discloses CMOS IS (i.e. PMOS and NMOS transistors) with at least one source and drain. PMOS and NMOS has at least one drain and one source. [column 2, lines 43; Column 5, lines 40; Claim 18]. Further Tihanyi discloses that source region and drain region can include some silicide introduced at the walls of the individual plugs 9, 10 and 11 or in the center the thereof [column 3, lines 10-19]
Tihanyi does not explicitly disclose the source region including at least two first conductive structures that are separated from one another and in the first doped semiconductor region and the drain region including at least two second conductive structures that are separated from one another in the second doped semiconductor region.
Yamada discloses a source region (S) including at least two first conductive structures (CP) that are separated from one another and a drain region (region around 165) including at least two second conductive structures (130 InAs alloy, InP [0034]) that are separated from one another (islands are separated from one another) in a 
Liu (Fig. 4) discloses a source region (region around 160) including at least two first conductive structures (130 InAs alloy, InP [0034, 0042]) that are separated from one another (islands are separated from one another)  in a first doped semiconductor region (160) and a drain region (region around 165) including at least two second conductive structures (130 InAs alloy, InP [0034]) that are separated from one another  (islands are separated from one another) in a second doped semiconductor region (165) for the purpose of inducing a strain is induced in the channel of the MOSFET device [0042]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu such that the source region including at least two first conductive structures that are separated from one another and in the first doped semiconductor region and the drain region including at least two second conductive structures that are separated from one another in the second doped semiconductor region in order to induce a strain is induced in the channel of the MOSFET device [0042].
The Examiner further provides prior art of Furukawa et al. (US 2006/0011990 A1) disclosing at least two conductive structures (46) inside source/drain regions (28)

Regarding Claim 6,  Tihanyi (Fig. 2, 8) in view of Liu discloses the device of claim 1, further comprising a first isolation trench (13 left, or 104 left Liu) and a second isolation trench (13 right, 104 right Liu), wherein the source region (6, 9), the drain 

Regarding Claim 7,  Tihanyi (Fig. 2, 8) in view of Liu discloses the device of claim 1, wherein the gate region (8, 10 Tihanyi) has a second surface opposite (bottom) the first surface (top), and the source region (6, 9 Tihanyi) has a second surface (bottom) opposite the first surface (top), the second surface of the gate region being closer to second surface of the substrate (bottom 1) than the second surface of the source region (bottom 6, 9).

Regarding Claim 8, Tihanyi (Fig. 2, 8) in view of Liu discloses the device of claim 1, wherein the gate region (8, 10 Tihanyi) has a second surface (bottom of 8, 10)  opposite the first surface (top), and the source region has a second surface (bottom of 6, 9) opposite the first surface (top), the second surface of the gate region (bottom of 8, 10) being substantially the same distance from the second surface (bottom of 1) of the substrate as the second surface (bottom) of the source region (region including 6, 9). 
Examiner notes that Tihanyi Fig, 2, 8 discloses the bottom of 8, 10 is substantially in the broadest reasonable interpretation the same distance from the bottom of 1 as the second surface bottom of the region including 6, 9.  Further, since the applicant did not specify boundaries of the source region the examiner interpreted bottom surface of the source region so as to meet claim limitation.


Regarding Claim 9, Tihanyi (Fig. 2, 8) discloses a device comprising: 
a substrate (1) having a first surface (top) and a second surface (bottom) opposite the first surface (top);
a source region (6, 9) between the first surface (top) and the second surface (bottom) of the substrate (1), the source region (6, 9) having a first surface (top) that is aligned with the first surface (top) of the substrate (1), the source region including a first doped semiconductor region (“a source zone 6” “zones 6 and 7 then being p-doped”) and first conductive structure (“source”), first conductive structure (source) each including a first metal structure (9 Aluminum); the first conductive structures (source) having a first surface (top) that is aligned with the first surface (top) of the substrate (1) and is furthest from the second surface (bottom) of the substrate (1) among all the surfaces of the first metal contact (9 ):
a drain region (7, 11)  between the first surface (top) and the second surface (bottom) of the substrate, the drain region (7, 11)  having a first surface (top) that is aligned with the first surface (top) of the substrate (1), the drain region (7, 11) including a second doped semiconductor region (“a drain zone 7” “zones 6 and 7 then being p-doped”) and second conductive structures (“drain”), the second conductive structures each including a second metal structure (11 aluminum), the second metal conductive structures having a first surface (top) that is aligned with the first surface (top) of the substrate (1) and is furthest from the second surface (bottom) of the substrate among all the surfaces of the second metal contact (11): and 

the gate region (8, 10) having:
a metal gate electrode (10) having a first surface (top) that is aligned with the first surface (top) of the substrate (1) and is furthest from the second surface (bottom) of the substrate (1) among all the surfaces of the metal gate electrode (10 aluminum),
wherein each of the first conductive structures (9) and the second conductive structures (11) includes a same metal material (aluminum) as the gate electrode (10) [column 2, lines 18-25].
Tihanyi further discloses CMOS IS (i.e. PMOS and NMOS transistors) with at least one source and drain. PMOS and NMOS has at least one drain and one source. [column 2, lines 43; Column 5, lines 40; Claim 18]. 
Tihanyi does not explicitly disclose the source region including at least two first conductive structures that are separated from one another and the drain region including at least two second conductive structures that are separated from one another
Liu (Fig. 4) discloses a source region (region around 160) including at least two first conductive structures (130 InAs alloy, InP [0034, 0042]) that are separated from one another (islands are separated from one another)  in a first doped semiconductor region (160) and a drain region (region around 165) including at least two second conductive structures (130 InAs alloy, InP [0034]) that are separated from one another  (islands are separated from one another) in a second doped semiconductor region 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu such that the source region including at least two first conductive structures that are separated from one another and in the first doped semiconductor region and the drain region including at least two second conductive structures that are separated from one another in the second doped semiconductor region in order to induce a strain is induced in the channel of the MOSFET device [0042].




Regarding Claim 15, Tihanyi in view of Liu discloses the device of claim 9, wherein the gate region (8, 10 Tihanyi) has a second surface opposite (bottom) the first surface (top), and the source region has a second surface (bottom) opposite the first surface (top), the second surface of the gate region being closer to second surface of the substrate (bottom 1) than the second surface of the source region (bottom 9, 6 Tihanyi).


Regarding Claim 21, Tihanyi (Fig. 2, 8) discloses device, comprising: 
a substrate (1);
a first doped semiconductor region (“a source zone 6” “zones 6 and 7 then being p-doped”) and in the first doped semiconductor region (“a source zone 6” “zones 6 and 7 then being p-doped”) and
a drain region (7, 11) located in a second recess (5) in the substrate (1), the drain region including a second doped semiconductor region (“a drain zone 7” “zones 6 and 7 then being p-doped”) a second conductive structures (11 aluminum) ; and in the second doped semiconductor region (“a drain zone 7” “zones 6 and 7 then being p-doped”);
a gate region (8, 10) located in a third recess (4) in the substrate (1) between the source region and the drain region and including a gate electrode (10 aluminum) ;
wherein each of the source region, the drain region, and the gate region has a topmost surface (top) coplanar with a top surface of the substrate (1), and each of the first conductive structures (9 aluminum) and the second conductive (11 aluminum) structures includes a same metal material as the gate electrode (10 aluminum) [column 2, lines 18-25].
Tihanyi does not explicitly disclose the source region including at least two first conductive structures that are separated from one another in the first doped semiconductor region and the drain region including at least two second conductive structures that are separated from one another in the second doped semiconductor region.
Liu (Fig. 4) discloses a source region (region around 160) including at least two first conductive structures (130 InAs alloy, InP [0034, 0042]) that are separated from one another (islands are separated from one another)  in a first doped semiconductor 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu such that the source region including at least two first conductive structures that are separated from one another and in the first doped semiconductor region and the drain region including at least two second conductive structures that are separated from one another in the second doped semiconductor region in order to induce a strain is induced in the channel of the MOSFET device [0042].

Regarding Claim 25, Tihanyi in view of Liu discloses the device of claim 21, wherein the gate region includes: 
a gate dielectric layer (8) along a bottom and sidewalls of a recess (4) in the substrate (1); and 
the gate electrode (10) is positioned on the gate dielectric layer (8) to fill the recess (4), a surface (top) of the gate electrode (10) is coplanar with the top surface of the substrate (1).


Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1) in view of  Liu et al. (US 2009/0194788 A1) and further in view of Lindsey et al. (US 2007/0007571 A1) and Saenger et al. (US 2005/0095852 A1)
Regarding Claim 2, Tihanyi (Fig. 2, 8) in view of Liu discloses the device of claim 1, wherein the gate region includes: 
a gate dielectric layer (8), the gate dielectric layer (8) including a first portion extending into the substrate (1) in a first direction transverse to the first surface of the substrate, a second portion extending into the substrate in the first direction, and a third portion extending between the first portion and the second portion in a second direction transverse to the first direction (See horizontal and two vertical portions of 8); 
Tihanyi in view of Liu does not explicitly disclose that a gate dielectric layer is of a high-k dielectric.
Lindsey discloses a gate dielectric layer (120) is of a high-k dielectric (HfO2) [0034], a metal layer (126 TiW) covering the gate dielectric layer (120) on three sides for the purpose of providing good isolation with material having a dielectric constant of about 5.0 or greater [0034] and that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device in Tihanyi in view of in view of Liu and Lindsey such that a gate dielectric layer is   of a high-k dielectric and a metal layer in order to provide good prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Tihanyi in view of in view of Liu and Lindsey do not disclose a metal layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer.
Saenger (Fig. 1E, 2D, 5B) discloses a metal layer (40) having a first portion on a first portion of the gate dielectric layer (220’), a second portion on a second portion of the gate dielectric layer, and a third portion on a third portion of the gate dielectric layer ((See horizontal and two vertical portions of 220’ and 40) [0030, 0031] for the purpose of having a planar structure containing a composite metal gate [0023]..
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device in Tihanyi in view of in view of Liu and Lindsey and Saenger such that a metal layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer in order to have a planar structure containing a composite metal gate [0023].

Regarding Claim 3,  Tihanyi (Fig. 2, 8) in view of in view of Liu and Lindsey and and Saenger disclose  the device of claim 2, wherein the first surface of the gate region (top) includes a first surface of the gate dielectric layer (left top of 8 coplanar with 1), a . 


Claims 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1) in view of Liu et al. (US 2009/0194788 A1) and further in view of Lindsey et al. (US 2007/0007571 A1),  Saenger et al. (US 2005/0095852 A1) and further in view of Kim et al. (US 2008/0035962 A1).
Regarding Claim 4, Tihanyi (Fig. 2, 8) in view of in view of Liu and Lindsey and and Saenger disclose the device of claim 2. 
Tihanyi (Fig. 2, 8) in view of in view of Liu and Lindseyand and Saenger does not explicitly disclose the gate region includes an epitaxial channel layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer. 
Kim (Fig. 10) discloses a gate region includes an epitaxial channel layer (105) having a first portion (bottom of 105) on a first portion of the gate dielectric layer (bottom of 111), a second portion (left side of 105) on the second portion of agate dielectric layer (left side of 111) and a third portion (right side of 105) on the third portion of the gate dielectric layer (right side of 111) for the purpose of solving the difficulties in which the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of in view of Liu and Lindseyand and Saenger and further in view of Kim such that the gate region includes an epitaxial channel layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer in order to solve the difficulties in which the concentration of the dopants in the recess channel is not uniform depending on the position of the recess channel [0032].
The Examiner notes that according to originally filed specifications an epitaxial channel layer identified as layer 163 and the gate dielectric layer identified as layer 165 (See Fig. 6D and [0084-0086] of Application PGPub]. Therefore, limitation “the gate region includes an epitaxial channel layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer.” is interpreted as epitaxial channel layer is on a bottom of or below gate dielectric layer. For example, a fly is on a ceiling.

Regarding Claim 5, Tihanyi (Fig. 2, 8) in view of in view of Liu and Lindsey and and Saenger and Kim device of claim 4, wherein the first surface of the gate region (top of 100) further includes a first surface of the epitaxial channel layer (top left of 105 . 



Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1) in view of Liu et al. (US 2009/0194788 A1) and further in view of Tamura et al. (US 2006/0220113 A1).
Regarding Claim 10, Tihanyi in view of in view of in view of Liu discloses the device of claim 9. 
Tihanyi in view of in view of in view of Liu does not explicitly disclose the source region includes a the first silicide layer that includes a first portion extending into the substrate in a first direction transverse  to the first surface of the substrate, a second portion extending into the substrate  in the first, and a third portion extending between the first portion and the second portion in a second direction transverse to the first direction ; and wherein the drain region includes a second silicide layer includes a first portion extending into the substrate in the first direction, a second portion extending into the substrate in the first direction, and a third portion extending between the first portion and the second portion in the second direction. 
Tamura (Fig 3, 10) discloses a source region includes a the first silicide layer (21sc Tamura) that includes a first portion extending into a substrate in a first direction transverse (vertically inclined portion Tamura) to the first surface of the substrate (21 Tamura), a second portion extending into the substrate (21 Tamura) in the first direction 
wherein a drain region includes a second silicide layer (21sc right Tamura) includes a first portion (vertically inclined portion Tamura) extending into a substrate in the first direction (vertical), a second portion extending (vertically inclined portion Tamura)  into the substrate (21) in the first direction, and a third portion (horizontal portion) extending between the first portion and the second portion (two vertical portions) in the second direction (vertical direction). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu and Tamura such that the source region includes a the first silicide layer that includes a first portion extending into the substrate in a first direction transverse  to the first surface of the substrate, a second portion extending into the substrate  in the first, and a third portion extending between the first portion and the second portion in a second direction transverse to the first direction ; and wherein the drain region includes a second silicide layer includes a first portion extending into the substrate in the first direction, a second portion extending into the substrate in the first direction, and a third portion extending between the first portion and the second portion in the second direction in order to improve hole mobility by merely forming such a compressive stress source in a contact plug that makes contact with the source or drain region [0061] and for the purpose of making a good ohmic contact with source/drain regions.

Regarding Claim 11, Tihanyi in view of Liu and Tamura discloses device of claim 10, wherein the first surface of the source region includes a first surface and a second surface of the first silicide layer (top surfaces of 21sc coplanar with top surface of 21 on source region of Tomura) regions, and the first surface of the drain region includes a first surface and a second surface of the second silicide layer (top surfaces of 21sc coplanar with top surface of 21 on drain region of Tomura). 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1) Liu et al. (US 2009/0194788 A1) and further in view of Tamura et al. (US 2006/0220113 A1) and Saenger et al. (US 2005/0095852 A1).
Regarding Claim 12, Tihanyi in view of Liu the device of claim 9, wherein the gate region includes: 
a gate dielectric layer (8), the gate dielectric layer (8) including a first portion extending into the substrate (1) in a first direction transverse to the first surface of the substrate, a second portion extending into the substrate in the first direction, and a third portion extending between the first portion and the second portion in a second direction transverse to the first direction (See horizontal and two vertical portions of 8); 
Tihanyi in view of Liu does not explicitly disclose that a gate dielectric layer is of a high-k dielectric.
Tamura discloses a gate dielectric layer (2) is of a high-k dielectric [0078] for the purpose of providing good isolation with material having a dielectric constant.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Tihanyi in view of Liu Tamura do not disclose a metal layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer, wherein the metal gate electrode is positioned on the metal layer
Saenger (Fig. 1E, 2D, 5B) discloses a metal layer (40) having a first portion on a first portion of the gate dielectric layer (220’), a second portion on a second portion of the gate dielectric layer, and a third portion on a third portion of the gate dielectric layer ((See horizontal and two vertical portions of 220’ and 40) wherein a metal gate electrode (50) is positioned on the metal layer (40) [0030, 0031] for the purpose of having a planar structure containing a composite metal gate [0023]..
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device in Tihanyi in view of Liu, Tamura and Saenger such that a metal layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer wherein the metal gate electrode is positioned on the metal layer in order to have a planar structure containing a composite metal gate [0023].

Claims 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1) in view of Liu et al. (US 2009/0194788 A1) and further in view of Tamura et al. (US 2006/0220113 A1) and Saenger et al. (US 2005/0095852 A1) and  Kim et al. (US 2008/0035962 A1).
Regarding Claim 13, Tihanyi in view of Liu, Tamura  and Saenger the device of claim 12.
Tihanyi in view of Liu, Tamura  and Saenger does not explicitly disclose further comprising an epitaxial channel layer adjacent to the gate region, the epitaxial channel layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer.
Kim (Fig. 10) discloses an epitaxial channel layer (105) adjacent to a gate region (111, 113), the epitaxial channel layer (105) having a first portion (bottom of 105) on a first portion of the gate dielectric layer (bottom of 111), a second portion (left side of 105) on the second portion of agate dielectric layer (left side of 111) and a third portion (right side of 105) on the third portion of the gate dielectric layer (right side of 111) for the purpose of solving the difficulties in which the concentration of the dopants in the recess channel is not uniform depending on the position of the recess channel [0032]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu, Tamura  and Saenger and further in view of Kim such that an epitaxial channel layer adjacent to the gate region, an epitaxial channel layer having a first portion on the first portion of the gate dielectric 
The Examiner notes that according to originally filed specifications an epitaxial channel layer identified as layer 163 and the gate dielectric layer identified as layer 165 (See Fig. 6D and [0084-0086] of Application PGPub]. Therefore, limitation “the gate region includes an epitaxial channel layer having a first portion on the first portion of the gate dielectric layer, a second portion on the second portion of the gate dielectric layer, and a third portion on the third portion of the gate dielectric layer.” is interpreted as epitaxial channel layer is on a bottom of or below gate dielectric layer. For example, a fly is on a ceiling.


Regarding Claim 14, Tihanyi in view of Liu, Tamura  and Saenger  and Kim the device of claim 13, wherein the first surface of the gate region (top of 100 Park) includes a first surface of the gate dielectric layer (left top 120 Park) , a second surface of the gate dielectric layer (right top 120Park), a first surface of the metal layer (left top surface of 40 Saenger), a second surface of the metal layer (right top surface of 40 Saenger), a first surface of the metal gate electrode (top of 50 Saenger), a first surface of the epitaxial channel layer (top left of 105 coplanar with 100 Kim), and a second surface of the epitaxial channel layer (top right of 105 coplanar with 100 Kim ). 


Claim 22-24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tihanyi (US 6,384,456 B1)  in view of Liu et al. (US 2009/0194788 A1) and Applicant Admitted Prior Art.
Regarding Claim 22, Tihanyi in view of Liu discloses device of claim 21, 
 wherein first conductive structures (130, 230 on the left with metal containing SiSn alloy island or Ge islands) and second conductive structures (See for example on the right metal containing SiSn alloy island [0041, 0037] or Ge islands [0042])
Tihanyi in view of Liu does not explicitly disclose monomers.
However, However, AAPA (Fig. 9) discloses each monomer of the cluster of monomers includes a metal (Ag) and an element (Br) from Group 6 or Group 7 of the Periodic Table [0098 and Fig. 9 AARP].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu and AAPA such that each monomer of the cluster of monomers includes comprises a metal and an element from Group 6 or Group 7 of the Periodic Table in order to tuning of the energy gap [0098] of the transistor.

Regarding Claim 23, Tihanyi in view of Liu and AAPA such that each monomer of the cluster of monomers includes comprises a metal discloses device of claim 22, wherein the metal material comprises silver, copper, gold, or tungsten (Ag ; 0098 and Fig. 9 AARP].

Regarding Claim 24, Tihanyi in view of Lindsey, Liu and AAPA wherein the monomer comprises silver bromide (AgBr ; 0098 and Fig. 9 AARP].

Regarding Claim 26, Tihanyi in view of Liu discloses device of claim 1, wherein 
each of the first conductive structure (130, 230 on the left with metal containing SiSn alloy island or Ge islands) (9) and the second conductive structure (130, 230 on the right containing SiSn alloy island or Ge islands) (11) includes a cluster having a selected cluster size (230) (See for example metal containing SiSn alloy island [0041, 0037] or Ge islands [0042])
Tihanyi in view of Liu does not explicitly disclose monomers.
However, AAPA (Fig. 9) discloses a cluster of monomers for the purpose of tuning of the energy gap [0098].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu and AARP such that the second conductive contact includes a cluster of monomers in order to tuning of the energy gap [0098] of the transistor.

Regarding Claim 27, Tihanyi in view of Liu discloses device of claim 9, wherein each of the first metal conductive structure (9) and the second metal contact (11) and the second metal contact (130, 230 on the right containing SiSn alloy island or Ge islands) includes a cluster having a selected cluster size (230) (See for example metal containing SiSn alloy island [0041, 0037] or Ge islands [0042])
Tihanyi in view of Liu does not explicitly disclose monomers.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Tihanyi in view of Liu and AARP such that the second conductive contact includes a cluster of monomers in order to tuning of the energy gap [0098] of the transistor.

Response to Arguments
Applicant's arguments filed 03/24/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891